ORDER

PER CURIAM.
Robert Rhodes (Defendant) appeals from the judgment and sentence imposed after a jury found Defendant guilty of one count of first-degree assault, in violation of Section 565.0501, one count of armed criminal action, in violation of Section 571.015, and one count of kidnapping, in violation of Section 565.110. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, as amended.